04/15/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 1, 2020

       STATE OF TENNESSEE v. JAMARCUS DEQUAN MURDOCK

                 Appeal from the Circuit Court for Hardeman County
                       No. 18-188    J. Weber McGraw, Judge


                             No. W2020-00244-CCA-R3-CD


Aggrieved of his Hardeman County Circuit Court jury convictions of aggravated robbery,
the defendant challenges the sufficiency of the convicting evidence for two of his
convictions and the total effective sentence. We affirm the defendant’s convictions but,
because the trial court failed to make the requisite findings to support consecutive sentences
based upon the dangerous offender category, we vacate the imposition of consecutive
sentences and remand the case for the limited purpose of making the appropriate findings
on this issue. Upon remand, the trial court should also correct the minor clerical error in
the judgment form for Count 3.

  Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed in Part; Vacated
                             and Remanded in Part

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Alexander D. Camp, Jackson, Tennessee, for the appellant, Jamarcus Dequan Murdock.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Joe Van Dyke,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION



                                    Procedural History
              The Hardeman County Grand Jury charged the defendant in counts 1 and 2
with the December 9, 2017 aggravated robberies of the Ready Mart and Teresa Ann
Myrick, in count 3 with the February 27, 2018 aggravated robbery of the Dollar General
Store in Toone; and in Count 4 with the February 24, 2018 aggravated robbery of the
Whiteville Food Mart. The trial court granted the defendant’s motion to sever the offenses,
and, on September 19, 2019, the defendant pleaded guilty as charged in count 4, and the
trial court imposed a Range I, 10-year sentence for that conviction. Counts 1 and 2
proceeded to trial on September 23, 2019.

              A Hardeman County Circuit Court jury convicted the defendant as charged,
and the trial court imposed consecutive Range I sentences of 10 years for each of the
defendant’s convictions to be served concurrently with the 10-year sentence in count 4. On
January 17, 2020, pursuant to a plea agreement with the State, the defendant pleaded guilty
to the lesser included offense of the robbery of the Dollar General Store in count 3 in
exchange for a Range I, six-year sentence to be served concurrently with the 20-year
sentence. The defendant does not challenge the convictions or sentences for counts 3 and
4.

                                          Trial

               Teresa Myrick testified that on December 9, 2017, she went to the Ready
Mart on Main Street in Bolivar to purchase cigarettes and chat with her friend, Charlene
Hudson, who was working at the store that evening. Emily Duncan was also working at
the store that evening. As Ms. Myrick prepared to leave, two men entered the store and
“demanded what money we had on us.” One of the men, whom Ms. Myrick later identified
as the defendant, “waved the gun around, tapped on the glass that was blocking the cash
registers, and he demanded money.” Ms. Myrick relinquished “what I had in my pocket
because my life was worth more than what little money I had in my pocket.” Ms. Myrick
said that she was “scared to death. I was scared to move. I was scared to breathe.” She
recalled the defendant’s “hollering at them behind the counter while he . . . eased the gun
down and then he’d bring it back up and he was shaking the whole time.”

             Ms. Myrick testified that in April 2018, she identified the defendant from a
photographic lineup as the man who had held the gun during the robbery. She said that she
had known the defendant for “[a] couple of years because . . . him and his brother and my
nephew were friends.”

              During cross-examination, Ms. Myrick acknowledged that she “didn’t have
a lot of interaction with the defendant” before the robbery. She admitted that the
perpetrators “had bandanas on with hoodies” that covered a large part of their faces.
Nevertheless, she said that “it was a look in his eyes that night that gave away everything
                                            -2-
to me and when I saw [the defendant’s] picture it jumped out at me. When I looked at
everybody else’s, their picture didn’t jump out at me.” Ms. Myrick conceded that she did
not recognize the defendant on the night of the robbery but said that she “knew he knew
me because he wanted to call me by my name and I could tell he wanted to call me by my
name because most of the kids in the neighborhood know me.”

              Charlene Hudson testified that she was working at the Ready Mart on
December 9, 2017, when two men robbed the store at gunpoint. Ms. Hudson testified that
she did not recognize either man “[w]hen they initially came in,” but that, eventually, she
recognized both of the perpetrators. She said that although both “had hoodies on,” she was
able to see part of their faces. At one point, the defendant “came behind the counter,” and
his mask “came down. I could see all of his face. I knew him anyway automatically when
it dropped.” She said that she had known the defendant and his mother for a long time.
When the defendant demanded money, she “told him get it yourself. I turned around and
got on the floor.”

               During cross-examination, Ms. Hudson admitted that she told defense
counsel that the officers told her that the defendant had been involved in the robbery before
showing her the photographic lineup, but she said “that was wrong. I was wrong for that.
They didn’t never call his name until after I pointed at the picture.” She testified that,
instead, they “just showed me the photos and asked me can I identify one of those that was
at the store.” She acknowledged that she was on the floor for part of the robbery but said
that she had seen the defendant’s face “at the counter” when “he had the gun in my face
for a few seconds.” Ms. Hudson said that, when the defendant “came in and said give me
your money, I thought it was a joke, so I’m turning around, I said, ‘You’ve got to be kidding
me’ and that’s when I turned around and the gun was in my face.” Ms. Hudson admitted
that she was aware that Ms. Duncan had failed to identify the defendant, but she added,
“Ms. Duncan couldn’t identify nothing because she didn’t see him. She was up under the
cash register that he went in with her back facing the opposite direction.”

                Ms. Hudson said that she did not tell the police that the defendant was one of
the perpetrators because she “didn’t know his name was Jamarcus but I knew his face. I
didn’t never know his name. I just know whose child he is. I know the family.” She
testified that, had she known the defendant’s name, she would have “told them exactly who
it was.” When pressed about her failure to identify the defendant before April 2018, she
said, “Actually, you want to know the truth about the whole thing? The reason I didn’t
come [was] because I didn’t want it to be him because I knew the family too well. That’s
why I didn’t say anything at first.”

               Bolivar Police Department (“BPD”) Investigator Dewayne Futrell testified
that officers from the BPD responded to a call of an armed robbery at the Ready Mart on
                                             -3-
North Main Street on December 9, 2017. Investigator Futrell went to the Ready Mart two
days later to review the video surveillance recording. A copy of the video surveillance
from the day of the offenses was exhibited to his testimony and played for the jury. During
cross-examination, Investigator Futrell acknowledged that the defendant could not be
identified from the video recording.

               Tennessee Bureau of Investigation (“TBI”) Special Agent Matt Pugh
testified that he was called in to assist in this and other armed robbery cases in Bolivar
following an unrelated robbery that ended in a shooting. Based upon interviews conducted
during his investigation, Agent Pugh identified four men, including the defendant, as
possible suspects in the December 9, 2017 robbery of the Ready Mart. Agent Pugh created
photographic arrays for each of the suspects and showed them to Ms. Myrick and Ms.
Hudson. Ms. Hudson identified the defendant from one of the arrays, writing on the
statement, “This looks like the guy that robbed me. He gave the orders and the gun[.]”
Ms. Hudson identified Anthony Morrow from a separate array as the man who had
participated in the robbery. Agent Pugh showed copies of the same photographic arrays to
Ms. Myrick, and she also identified the defendant as “the one by me that had the gun.”

              Agent Pugh confirmed that the perpetrators wore hoodies and had their faces
“partially covered.” He added that the defendant “had his down around most of his face.”
Nevertheless, one of the women told investigators that “at one point one of them’s mask
came down and he had to readjust it and she was able to see his face at that point.” In
addition, both Ms. Hudson and Ms. Myrick indicated that they had known the defendant
and his family for some time before the offenses.

              During cross-examination, Agent Pugh acknowledged that the surveillance
video recording did not show the defendant’s mask slipping to show his “full face.” Ms.
Hudson and Ms. Myrick told Agent Pugh that they knew the defendant and his parents
“[f]rom the neighborhood.” Agent Pugh acknowledged that, despite saying that they had
known the defendant for “a long time,” neither woman mentioned the defendant as a
suspect in the robbery until presented with the photographic arrays in April 2018. He
conceded that the women’s failure to identify a person whom they claimed to have known
was “unusual.”

              During re-direct examination, Agent Pugh testified that the BPD did not
work on the case at all between the date of the offenses and the time that the TBI became
involved. As a result, no one from the BPD contacted the women about the identity of the
perpetrators between December 2017 and April 2018.

             Sixteen-year-old Anthony Morrow testified that on December 9, 2017, when
he was 14 years old, he and the defendant, an older boy he knew from the neighborhood,
                                            -4-
robbed the Ready Mart. He said that it was his role to “[t]ake the money” and put it into a
bag. He did not have a gun. Mr. Morrow testified that the defendant planned the robbery.
He identified himself and the defendant on the surveillance video recording taken during
the robbery of the Ready Mart. Mr. Morrow acknowledged that, in exchange for his
truthful testimony at the defendant’s trial, the State had dropped its attempt to have his case
transferred from the juvenile court.

              During cross-examination, Mr. Morrow testified that he was in eighth grade
at the time of the robbery and that the defendant was a senior in high school. He
acknowledged that when he was initially questioned by the police, he told them that he was
not a friend of the defendant’s. Mr. Morrow conceded that he avoided a potential prison
sentence by agreeing to testify against the defendant.

               During redirect examination, Mr. Morrow testified that, regardless of
whether he told the police that the two were friends, he had already told the police about
the defendant’s involvement in the robbery before he agreed to testify against the
defendant. He maintained that the police did not bring up the defendant as a suspect and
that, instead, “I brought it up.” Mr. Morrow said that he knew both the defendant and the
defendant’s younger brother.

              The State rested, and, following a full Momon colloquy, the defendant
waived his right to testify and chose to present no proof. Based upon the evidence
presented, the jury convicted the defendant as charged.

               Neither party presented proof at the November 1, 2019 sentencing hearing
for counts 1, 2, and 4. In setting a sentence of 10 years, the midpoint within the range, for
each conviction, the trial court found that the defendant was a leader in the commission of
the offenses and that he had no hesitation about committing the offense when the risk to
human life was high. See T.C.A. § 40-35-114(2), (10). The court also found that count 1,
the robbery of the Ready Mart, involved more than one victim. See id. § 40-35-114(3).
The court agreed that, “the defendant because of his youth lacked substantial judgment in
committing the offenses,” see id. 40-35-113(6), but concluded that “the enhancing factors
far outweigh that mitigating factor.” The trial court ordered the defendant to serve the
sentences in Counts 1 and 2 consecutively to one another based upon its finding that the
defendant was a dangerous offender. See T.C.A. § 40-35-115(b)(4). The court ordered the
10-year sentence imposed in Count 4 to be served concurrently to that imposed in Counts
1 and 2, for a total effective sentence of 20 years’ incarceration to be served at 85 percent
by operation of law.

              In this appeal, the defendant challenges the sufficiency of the convicting
evidence for his convictions for the aggravated robbery of the Ready Mart and Ms. Myrick,
                                              -5-
arguing that the State failed to establish his identity as the perpetrator. He also challenges
the propriety of the consecutive alignment of the sentences imposed for those convictions.

                                         Sufficiency

              The defendant first asserts that the evidence was insufficient to support his
convictions because the State failed to establish his identity as the perpetrator, noting the
“inconsistencies with testimony from the State’s key witnesses” and the lack of physical
evidence connecting the defendant to the offenses. The State contends that the evidence
was sufficient.

                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

               The defendant does not challenge the evidence supporting the elements of
the offenses, but instead argues that the State failed to establish his identity as the
perpetrator. “The identity of the perpetrator is an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789, 793
(Tenn. 1975)). Whether the State has established the defendant as the perpetrator of the
charged offenses beyond a reasonable doubt is “a question of fact for the jury upon its
consideration of all competent proof.” State v. Bell, 512 S.W.3d 167, 198 (Tenn. 2015)
(citing State v. Thomas, 158 S.W.3d 361 app. at 388 (Tenn. 2005)).

              Here, both Ms. Myrick and Ms. Hudson identified the defendant as one of
the two men who robbed the Ready Mart on December 9, 2017. Both women indicated
that the defendant was the man seen brandishing a firearm on the surveillance video
recording. At trial, both women positively identified the defendant as the man who robbed
the store at gun point, and neither wavered in her identification despite vigorous cross-
examination by the defendant. Additionally, Mr. Morrow testified unequivocally that he
participated in the robbery of the Ready Mart with the defendant, that the defendant
planned the robbery, and that the defendant was armed during the offense. None of the
                                             -6-
witnesses offered inconsistent testimony regarding the defendant’s identity as the
perpetrator. Importantly, the jury, as the final arbiter of witness credibility, accredited the
testimony of the three witnesses and convicted the defendant as charged. This evidence
was sufficient to support the defendant’s convictions.

                                         Sentencing

               The defendant contests the consecutive alignment of the sentences imposed
by the trial court on grounds that the aggregate sentence was greater than that deserved for
the conviction offenses. The State concedes that the trial court failed to make the necessary
findings to impose consecutive sentences based upon the dangerous offender category but
asks this court to “conduct a de novo review because the record clearly demonstrates the
existence of both Wilkerson factors.”

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

              The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court's exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013). In State v. Wilkerson,
the supreme court held that the trial court must find that consecutive sentences are
reasonably related to the severity of the offenses committed and are necessary to protect
the public from further criminal conduct before utilizing the “dangerous offender” category
to impose consecutive sentencing, see State v. Wilkerson, 905 S.W.2d 933, 937-39 (Tenn.
1995), and “[t]he adoption of the abuse of discretion standard with the presumption of
reasonableness has not eliminated this requirement,” Pollard, 432 S.W.3d at 863.

                                              -7-
               The trial court imposed consecutive sentences in this case based upon its
conclusion that the defendant was a dangerous offender. As the State concedes, the trial
court totally failed, however, to make the appropriate findings to impose consecutive
sentences based upon the defendant’s being a dangerous offender. See id. With regard to
the severity of the offenses, the trial court remarked generally that it had “observed the
video with the gun pointed at people.” With regard to the necessity of a lengthy sentence
to protect the public from the defendant, the trial court made no finding at all. Under these
circumstances, the trial court’s ruling is not entitled to a presumption of reasonableness.
See Pollard, 432 S.W.3d at 864. Thus, we are constrained to either “conduct a de novo
review to determine whether there is an adequate basis for imposing consecutive
sentences” or “remand for the trial court to consider the requisite factors in determining
whether to impose consecutive sentences.” Id. (citing Bise, 380 S.W.3d at 705 & n.41).
Because we find that the record is inadequate for this court to conduct a de novo review,
we vacate the imposition of consecutive sentencing and remand to the trial court for the
consideration of the Wilkerson factors in determining whether consecutive sentencing on
the basis of the dangerous offender category is appropriate in this case.

                                        Conclusion

               Based upon the foregoing analysis, we affirm the defendant’s convictions but
vacate the imposition of consecutive sentences in Counts 1 and 2 and remand the case for
the limited purpose of making the appropriate findings on this issue. Upon remand, the
trial court should correct the judgment form for Count 3 to reflect a sentence imposed date
of January 17, 2020.


                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -8-